DETAIL ACTION
	Claims 1, 3-5, 7-10 and 22-23 are allowed in this Office Action (Re-number 1-20).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Dryja (Reg. # 39,662) on March 5, 2022.
The application has been amended as follows:
Claims 1, 3, 5, 7, 9-13 and 19 are amended.
Claims 2 and 21 are cancelled.
Claims 22 and 23 are added.

AMENDMENTS TO THE CLAIM
(currently amended) A database management system comprising:	a hardware storage device storing a columnar database; and a database logic including a processor that executes program code stored on a non-transitory computer-readable data storage medium to:	[[database logic to]] encode each of a plurality of complex data types, including first and second complex data types, over columns of a table of the database by s to the columns, each column having a primitive data type native to the database,	wherein the first complex data type comprises a first structure data type specifying a first array of elements having a second structure data type specifying a second array of elements having the primitive data type, the fields comprising a[[n]] first array field corresponding to the second array of elements, and wherein the primitive data type of the column to which the first array field is mapped is the primitive data type of the second array of elements,	wherein the second complex data type comprises an array data type specifying a third array of elements having the primitive data type, the fields comprising a second array field corresponding to the third array of elements, and wherein the primitive data type of the column to which the second array field is mapped is the primitive data type of the third array of elements.
(cancelled)
(currently amended) The database management system of claim 1, wherein the array data type is a first array data type, plurality of  complex data types further include a third complex data type ing [[an]] a second array data type specifying a fourth array of elements having a third structure data type specifying a plurality of second primitive data types, the fields comprising a plurality of primitive fields of the second primitive data types, and wherein, for each primitive field, the primitive data type of the column to which the primitive field is mapped is the second primitive data type of the primitive field.

(currently amended) The database management system of claim 4, wherein the primitive fields are first primitive fields,		wherein the first structure data type further specifies a second structure data type specifying a plurality of third primitive data types, the fields comprising a plurality of second primitive fields of the third primitive data types,	and wherein, for each second primitive field, the primitive data type of the column to which the second primitive field is mapped is the third primitive data type of the second primitive field. 
(cancelled)
(currently amended) The database management system of claim 1, wherein the primitive data type is a first primitive data type, the plurality of complex data types further include a third complex data typeing a map data type specifying an array of key elements having a second primitive data type and an array of value elements having a third primitive data type, the fields comprising a key array field corresponding to the array of key elements 
(currently amended) The database management system of claim 7, wherein the processor 
(currently amended) The database management system of claim 1, wherein the primitive data type[[s]] of each column comprises a string data type [[and]] or an integer data type.
(currently amended) The database management system of claim 1, wherein [[the]] each complex data type specifies a tree of fields including leaf fields having primitive data types,	and wherein the processor each complex data type by recursively traversing the tree until the leaf fields have been individually mapped to the columns. 
(currently amended) The database management system of claim 1, wherein the processor each complex data type by storing 
(currently amended) The database management system of claim 1, wherein the processor to executer the program code to further [[to]]:	generate an optimized query for a query specifying one or multiple of the complex data types, the optimized query specifying the columns to which the fields specified within the query are mapped, instead of specifying the fields; and	process the optimized query against the database in a late materialization manner to fulfill the query and to return results obtained by processing the optimized queries.
(currently amended) A non-transitory computer-readable data storage medium storing program code executable by a database management system to perform processing comprising:	receiving a query specifying a complex data type of data stored in a table of a columnar database in which the complex data type has been encoded over columns of the table by mapping of fields of the complex data type to the columns, each column having a primitive data type native to the database;	decomposing the fields specified within the query into the columns of the database to which the fields are mapped; and	generating an optimized query for the received query, the optimized query specifying the columns to which the fields specified within the query have been decomposed, instead of specifying the fieldswherein the complex data type comprises a first structure data type specifying a first array of elements having a second structure data type specifying a second array of elements having the primitive data type, the fields comprising an array field corresponding to the second array of elements,	and wherein the primitive data type of a column to which the array field is mapped is the primitive data type of the second array of elements.
(original) The non-transitory computer-readable data storage medium of claim 13, wherein decomposing the fields specified within the query into the columns of the database to which the fields are mapped comprises, for each field specified within the query, inspecting metadata for the complex data type to identify the columns of the database over which the field has been mapped.
(original) The non-transitory computer-readable data storage medium of claim 13, wherein generating the optimized query comprises specifying within the optimized query a combination of the columns to which the fields specified within the query are mapped.
(original) The non-transitory computer-readable data storage medium of claim 13, wherein generating the optimized query comprises ordering the columns within the optimized query according to an order that the complex data type specifies the fields to which the columns are mapped.

(original) The non-transitory computer-readable data storage medium of claim 13, wherein the processing further comprises:	processing the optimized query against the database in a late materialization manner to fulfill the query; and	returning results obtained from processing the optimized queries.
(currently amended) A method comprising:	processing, by a database management system having a columnar database, an optimized query against the database in a late materialization manner to fulfill a query specifying a plurality of complex data types, including first and second complex data types, of data stored in a table of a columnar database in which the complex data type has been encoded over columns of the table by mapping fields of the complex data type to the columns; and	returning, by the database management system, results obtained from processing the optimized query, to fulfill a query to which the optimized query pertains,	wherein the first complex data type comprises a first structure data type specifying a first array of elements having a second structure data type specifying a second array of elements having a primitive data type, the fields comprising a[[n]] a first first array field is mapped is the primitive data type of the second array of elements,	wherein the second complex data type comprises an array data type specifying a third array of elements having the primitive data type, the fields comprising a second array field corresponding to the third array of elements, and wherein the primitive data type of the column to which the second array field is mapped is the primitive data type of the third array of elements.
(original) The method of claim 19, wherein the optimized query specifies the columns to which the fields specified within the query are mapped instead of specifying the fields,	and wherein the database management system processes the optimized query in the late materialization manner by delaying materialization of each column until the columns is needed during processing of the optimized query.
(cancelled)
(new)  The method of claim 19, wherein the primitive data type is a first primitive data type, the first structure data type further specifies a plurality of second primitive data types, the fields comprising a plurality of primitive fields of the second primitive data types,	and wherein, for each primitive field, the primitive data type of the column to which the primitive field is mapped is the second primitive data type of the primitive field.
a second structure data type specifying a plurality of third primitive data types, the fields comprising a plurality of second primitive fields of the third primitive data types,	and wherein, for each second primitive field, the primitive data type of the column to which the second primitive field is mapped is the third primitive data type of the second primitive field. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 8-17) dated November 03, 2021, regarding the features of claims 1, 13 and 19, the claimed features “wherein the first complex data type comprises a first structure data type specifying a first array of elements having a second structure data type specifying a second array of elements having the primitive data type, the fields comprising a first array field corresponding to the second array of elements, and wherein the primitive data type of the column to which the first array field is mapped is the primitive data type of the second array of elements”,  “wherein the second complex data type comprises an array data type specifying a third array of elements having the primitive data type, the fields comprising a second array field corresponding to the third array of elements, and wherein the primitive data type of the column to which the second array field is mapped is the primitive data type of the third array of elements.”, and in conjunction with other 
The prior art, Wu et al. (US 10,552,443) directed to technique of automatically maps an arbitrary JSON object into a relational representation and stores the relational representation. Once mapped to relational representation, many existing optimized data storage technologies may be leveraged to store the underlying data in an efficient manner. These data stores may extend from horizontally scaling key-value stores (214), to row-based relational stores, and even columnar-based relational stores.
The prior art, Bharath et al. (US 2013/0132371) directed to method for providing a query layer for cloud databases comprise importing data into said cloud by at least one of the computing devices, converting at least one of the queries over row-store database into a query over column-store database by means of cost based query optimizer and retrieving said data from the column-store database based on said query by at least one of the computing devices. 
The prior art, Attaluri et al. (US 2017/0293469) directed to method for sorting in a column organized relational database, the method sorts only key columns in the column organized relational database to reduce memory and CPU usage, where the sort may be performed using an in memory sort. 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153